718 S.E.2d 369 (2011)
STATE
v.
Ernest Jawern WRIGHT.
No. 95P11-1.
Supreme Court of North Carolina.
August 25, 2011.
Daniel R. Pollitt, Assistant Appellate Defender, for Wright, Ernest Jawern.
Robert C. Montgomery, Senior Deputy Attorney General, Leonard G. Green, Assistant Attorney General, Rex Gore, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 14th of June 2011 by State of NC to Substitute Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 25th of August 2011."